Citation Nr: 0204035	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  97-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to a compensable rating for service-connected 
allergic rhinitis with a deviated nasal septum. 

(The following issues will be the subject of a later 
decision:  Entitlement to a rating higher than 20 percent for 
service-connected degenerative disc disease at C3-C4 with 
degenerative arthritis and retrospondylosis, and entitlement 
to a rating higher than 10 percent for service-connected 
degenerative disc disease of the lumbar spine.)


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1996, when he retired.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which, in pertinent part, 
granted service connection and a noncompensable rating for 
each of the following disabilities:  degenerative joint 
disease of the cervical spine with retrospondylosis, low back 
pain, and allergic rhinitis with a deviated nasal septum.  
The veteran was notified of this decision in April 1997.  A 
notice of disagreement was received in May 1997, and the 
veteran appealed for higher ratings.  The statement of the 
case was issued in June 1997, and a substantive appeal 
addressing these issues was received in August 1997.  In 
August 1998, the Board remanded the case to the RO for 
further evidentiary development.  In an August 2001 rating 
decision, the RO granted an increased 20 percent rating for 
the service-connected cervical spine disability, and granted 
an increased 10 percent rating for the service-connected low 
back disability.  The case was subsequently returned to the 
Board.

In its April 1997 rating decision, the RO also denied direct 
service connection for a sleep disorder.  The veteran was 
notified of this decision in April 1997, and the Board 
previously construed an August 1997 statement as a notice of 
disagreement on this issue.  The RO issued a statement of the 
case regarding in October 1998.  As a timely substantive 
appeal has not been filed, this issue is not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 1991).

In its August 1998 remand, the Board referred the issue of 
entitlement to service connection for a sleep disorder 
secondary to service-connected allergic rhinitis with a 
deviated nasal septum.  This issue has not yet been 
adjudicated by the RO and such must be done.

The Board is undertaking additional development on the issues 
of entitlement to a rating higher than 20 percent for 
service-connected degenerative disc disease at C3-C4 with 
degenerative arthritis and retrospondylosis, and entitlement 
to a rating higher than 10 percent for service-connected 
degenerative disc disease of the lumbar spine, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.  


FINDINGS OF FACT

The veteran's service connected nasal disability is 
manifested by not more than a 1/3 obstruction of the nasal 
passage on the left due to a deviated nasal septum; objective 
medical evidence of other symptomatology is not contained in 
the medical evidence of record.

2.  Service connected nasal disability is not manifested by 
definite atrophy of intranasal structure, moderate secretion, 
crusting, ozena, anosmia, polyps, marked interference with 
breathing space, a 50-percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis 
with a deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 
4.97, Diagnostic Codes 6501, 6502 (1995); 38 C.F.R. § 4.97, 
Diagnostic Codes 6502, 6522 (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. § 3.303 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1975 to 
September 1996.  A review of his service medical records 
shows that he was treated for a deviated nasal septum.  The 
veteran underwent a septoplasty in September 1986. 

At a January 1997 VA general medical examination, the veteran 
related that he underwent rhinoplasty for a deviated nasal 
septum, but continued to experience blockage of the left 
nostril.  On examination, the nasal septum was deviated 
slightly to the left, the nasal mucosa was normal, and there 
was no tenderness over the sinuses.  No lesions were noted in 
the oropharynx.  The pertinent diagnosis was a deviated nasal 
septum.

A January 1997 X-ray study of the sinuses was normal, with no 
evidence of sinusitis.  

A January 1997 VA examination of the nose and sinuses shows 
that the veteran reported a history of allergies and allergy 
shots in the past.  He gave a history of a septoplasty in 
1986.  On examination of the nose, there was some deviation 
of the septum to the left but no obstruction, pus or polyps.  
The diagnoses were a deviated nasal septum and allergic 
rhinitis.

In an April 1997 decision, the RO granted service connection 
and a noncompensable rating for allergic rhinitis with a 
deviated nasal septum.  The veteran appealed for a higher 
rating.

By a statement dated in May 1997, the veteran said that since 
his in-service nasal surgery, he had constant drainage and 
persistent congestion in the back of his throat, which 
altered his speech. 

By a statement dated in August 1997, the veteran reiterated 
many of his assertions.  He contended that his left nasal 
passage was "functionally" obstructed 100 percent, as he 
was unable to sustain consciousness if he breathed only 
through the left side of his nose.  He complained of constant 
post-nasal discharge and speech impairment. 

In August 1998, the Board remanded the case to the RO in 
order for VA examinations to be conducted, and to obtain any 
additional treatment records.

By a letter to the veteran dated in August 1998, the RO asked 
him to identify VA and non-VA treatment providers who treated 
him for his service-connected disabilities after September 
1996.  The veteran did not respond to this letter.

At a December 1998 VA examination of the nose and sinuses, 
the veteran complained of nasal airway obstruction.  He said 
he had worsened symptoms after rhinologic surgery in 1981, 
including post-nasal drainage.  He reported allergies to 
animal dander, grasses and molds.  On examination, the septum 
deviated to the left with approximately 1/3 of the left nasal 
passage being compromised.  There was no hyperemia, exudate 
or abnormal masses.  The pertinent diagnosis was a deviated 
nasal septum.

In a February 1999 addendum to the VA nose examination, the 
examiner indicated that on examination in December 1999, 
there were no intranasal polyps visible by physical 
examination, nor were there abnormal secretions, atrophy of 
intranasal structure, or crusting or ozena.  He opined that 
the deviated nasal septum could cause mild interference with 
breathing space, but said he would not expect it to cause 
marked interference.  In April 1999 he indicated that he had 
reviewed the veteran's claim folder and his clinical 
impression was unchanged.

By a letter dated in February 1999, a representative from 
Walter Reed Army Medical Center stated that there were no 
records on file relating to the veteran.


II.  Analysis

VCAA

In November 2000, while the veteran's case was pending on 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law and a recently 
promulgated companion regulation redefine the VA's obligation 
with respect to notice to a claimant and duty to assist.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (2001) (codified at 38 C.F.R. § 3.159).
Regarding the duty to notify, both the RO and the Board have 
notified the veteran regarding the necessity for evidence 
that the service-connected disabilities are more disabling 
than currently evaluated.  With respect to the duty to 
assist, the file shows that the VA has made reasonable 
efforts to obtain relevant records, that the veteran has 
undergone several VA examinations, and that there is no 
indication from the veteran that there is additional 
outstanding evidence which would be relevant to his claim.  
After reviewing the claims file, the Board concludes that the 
VA has complied with the notice and duty to assist provisions 
contained in the new law and regulations.  Id.

Pertinent Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  The veteran's allergic rhinitis is 
currently assigned a noncompensable rating under DC 6522.  
Service connection was established for this disability 
effective October 1, 1996.

The diagnostic codes pertaining to rating respiratory 
disabilities were revised during the pendency of this appeal, 
effective October 7, 1996.  As service connection was in 
effect for this disability when the regulations pertaining to 
evaluating respiratory disabilities were revised, the veteran 
is entitled to the version of the regulations most favorable 
to him, although the new criteria are only applicable to the 
period since October 7, 1996, when they became effective.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000. 

The rating criteria in effect prior to October 7, 1996 
provide as follows:

Chronic atrophic rhinitis is rated 10 percent with definite 
atrophy of intranasal structure, and moderate secretion, 30 
percent with moderate crusting and ozena, and atrophic 
changes, and 50 percent with massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97, DC 6501 (1995).

Traumatic deflection of the nasal septum is rated 10 percent 
with marked interference with breathing space, and 0 percent 
when there are only slight symptoms.  38 C.F.R. § 4.97, DC 
6502 (1995).

The rating criteria in effect since October 7, 1996 provide 
as follows:

Allergic or vasomotor rhinitis is rated 10 percent when there 
are no polyps but there is greater than 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side; a 30 percent rating is assigned when 
there are polyps.  38 C.F.R. § 4.97, DC 6522 (2001). 

Traumatic deviation of the nasal septum is rated 10 percent 
when there is a 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, DC 6502 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).



Reasons for decision

The veteran contends that his service-connected allergic 
rhinitis with a deviated nasal septum is more disabling than 
currently evaluated.  However, a higher compensable rating is 
not warranted for service-connected allergic rhinitis with a 
deviated nasal septum under the old criteria of DC 6501 or 
under the new criteria of DC 6522, as VA examinations are 
negative for any findings of definite atrophy of intranasal 
structure, moderate secretion, crusting, ozena, anosmia, or 
polyps.  Similarly, a higher rating is not warranted under 
the old or new criteria of DC 6502, as the medical evidence 
does not show marked interference with breathing space or a 
50-percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  Rather, the evidence shows 
that the septum deviates to the left with approximately 1/3 
of the left nasal passage being compromised, and a VA 
examiner recently opined that the resultant interference with 
breathing space was mild.

Thus, the Board must find that the preponderance of the 
evidence is against the claim for a higher rating for 
allergic rhinitis with a deviated nasal septum; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for allergic rhinitis with a deviated nasal 
septum is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

